Case 1:18-cv-03989-RLY-TAB Document 77 Filed 08/04/20 Page 1 of 11 PageID #: 394
                                                                       FILED
                                                                2:06 pm, Aug 04, 2020
                                                                 U.S. DISTRICT COURT
                                                              SOUTHERN DISTRICT OF INDIANA
                                                                 Roger A.G. Sharpe, Clerk
Case 1:18-cv-03989-RLY-TAB Document 77 Filed 08/04/20 Page 2 of 11 PageID #: 395
Case 1:18-cv-03989-RLY-TAB Document 77 Filed 08/04/20 Page 3 of 11 PageID #: 396
Case 1:18-cv-03989-RLY-TAB Document 77 Filed 08/04/20 Page 4 of 11 PageID #: 397
Case 1:18-cv-03989-RLY-TAB Document 77 Filed 08/04/20 Page 5 of 11 PageID #: 398
Case 1:18-cv-03989-RLY-TAB Document 77 Filed 08/04/20 Page 6 of 11 PageID #: 399
Case 1:18-cv-03989-RLY-TAB Document 77 Filed 08/04/20 Page 7 of 11 PageID #: 400
Case 1:18-cv-03989-RLY-TAB Document 77 Filed 08/04/20 Page 8 of 11 PageID #: 401
Case 1:18-cv-03989-RLY-TAB Document 77 Filed 08/04/20 Page 9 of 11 PageID #: 402
Case 1:18-cv-03989-RLY-TAB Document 77 Filed 08/04/20 Page 10 of 11 PageID #: 403
Case 1:18-cv-03989-RLY-TAB Document 77 Filed 08/04/20 Page 11 of 11 PageID #: 404
